Title: To James Madison from Timothy Bloodworth, 27 December 1805 (Abstract)
From: Bloodworth, Timothy
To: Madison, James


          
§ From Timothy Bloodworth. 27 December 1805, Wilmington, North Carolina. “Inclosed herewith I have the honor of transmitting a Copy of an Official Protest, taken by John Tomkins master of the Ship Charles Carter of Norfolk Virginia for depradation committed on him on his outward bound passage to Europe and Certified here.
          “This would have been sooner sent but for the absence of Capt. Tomkins in the Country.”
        